UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-8703 Dreyfus High Yield Strategies Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 03/31 Date of reporting period: 09/30/2009 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus High Yield Strategies Fund SEMIANNUAL REPORT September 30, 2009 Dreyfus High Yield Strategies Fund Protecting Your Privacy Our Pledge to You THE FUND IS COMMITTED TO YOUR PRIVACY. On this page, you will find the Funds policies and practices for collecting, disclosing, and safeguarding nonpublic personal information, which may include financial or other customer information.These policies apply to individuals who purchase Fund shares for personal, family, or household purposes, or have done so in the past. This notification replaces all previous statements of the Funds consumer privacy policy, and may be amended at any time. Well keep you informed of changes as required by law. YOUR ACCOUNT IS PROVIDED IN A SECURE ENVIRONMENT. The Fund maintains physical, electronic and procedural safeguards that comply with federal regulations to guard nonpublic personal information. The Funds agents and service providers have limited access to customer information based on their role in servicing your account. THE FUND COLLECTS INFORMATION IN ORDER TO SERVICE AND ADMINISTER YOUR ACCOUNT. The Fund collects a variety of nonpublic personal information, which may include:  Information we receive from you, such as your name, address, and social security number.  Information about your transactions with us, such as the purchase or sale of Fund shares.  Information we receive from agents and service providers, such as proxy voting information. THE FUND DOES NOT SHARE NONPUBLIC PERSONAL INFORMATION WITH ANYONE, EXCEPT AS PERMITTED BY LAW. Thank you for this opportunity to serve you. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Statement of Investments 17 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Cash Flows 20 Statement of Changes in Net Assets 21 Financial Highlights 22 Notes to Financial Statements 33 Supplemental Information 37 Officers and Trustees FOR MORE INFORMATION Back Cover Dreyfus High Yield Strategies Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We present this semiannual report for Dreyfus High Yield Strategies Fund, covering the six-month period from April 1, 2009, through September 30, 2009. While the end of the recession may not be officially declared over for months, we recently have seen clearer signs that the economy has turned a corner, including inventory rebuilding among manufacturers and improvements in home sales and prices. These developments helped fuel a sustained rally among high-yield bonds over the past six months, when the best returns were generated by the most beaten-down securities. Momentum may keep these lower-quality securities rallying for a time, but the fundamental case for these investments seems to depend on an actual acceleration of global economic activity. Currently, in our judgment, the financial markets appear poised to enter into a new phase in which underlying fundamentals, not bargain hunting, are likely to drive investment returns. Of course, the best strategy for your portfolio depends not only on your view of the economys direction, but on your current financial needs, future goals and attitudes toward risk.Your financial advisor can help you decide which investments have the potential to benefit from a recovery while guarding against unexpected economic developments. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation October 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of April 1, 2009, through September 30, 2009, as provided by Karen Bater, Portfolio Manager Fund and Market Performance Overview For the six-month period ended September 30, 2009, Dreyfus High Yield Strategies Fund achieved a total return of 39.31% (on a net asset value basis) and produced aggregate income dividends of $0.18 per share. 1 In comparison, the BofA Merrill Lynch U.S. HighYield Master II Constrained Index (the Index), the funds benchmark, achieved a total return of 41.31% for the same period. 2 In the wake of a financial crisis and economic slowdown that had sparked steep declines in high yield bond prices, the reporting period saw a sustained market rally as investors responded positively to stabilizing credit markets and signs of economic recovery. The fund produced a lower return than that of the Index, as the funds defensive security selection prevented it from participating more fully in the market rebound. The Funds Investment Approach The fund primarily seeks high current income.The fund also seeks capital growth as a secondary objective, to the extent consistent with its objective of seeking high current income.The fund invests primarily in fixed-income securities of below investment-grade credit quality. Issuers of below investment-grade securities may include companies in early stages of development and companies with a highly leveraged financial structure.To compensate investors for taking on greater risk, such companies typically must offer higher yields than those offered by more established or conservatively financed companies. Renewed Optimism Fueled a Market Rally The reporting period began in the aftermath of a severe recession and a global banking crisis, which had produced steep declines for high yield corporate bonds.The Federal Reserve Board and the U.S. government responded aggressively to the economic and financial crises, and those effortsincluding historically low short-term interest rates, injec- The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) tions of liquidity into the banking system, rescues of troubled corporations and massive economic stimulus spendingappeared to gain traction in early March 2009.As a result, investors became more tolerant of risks, and they began to capitalize on attractive valuations among high yield bonds that had been severely beaten down during the credit crisis. While all of the benchmarks rating categories and market sectors posted positive absolute returns during the rally, gains were stronger among lower-quality bonds than those at the higher end of the high yield spectrum. Conversely, U.S.Treasury securities gave back some of their earlier gains, causing yield differences between high yield bonds and U.S.Treasuries to moderate. Defensive Posture Dampened Fund Returns Although a focus on traditionally defensive market sectors had sheltered the fund from the full brunt of declines during the bear market, it also limited the funds participation in the subsequent rally.We generally had de-emphasized the more economically sensitive market sectors, instead favoring companies with positive cash flows and a degree of asset protection in the traditionally defensive health care, cable television, utilities and telecommunications industry groups. The fund achieved strong relative performance in the technology sector, where electronic transaction processors fared well, helping to offset weakness related to the funds underweighted exposure to lower-quality semiconductor manufacturers.Among paper-and-packaging companies, the funds holdings of makers of coated papers and paperboard used in packaging rebounded strongly. In the traditionally defensive health care sector, the funds largest individual position, biotechnology firm Biomet, climbed after reporting strong quarterly earnings.The fund also benefited from its relatively light exposure to health care companies that we regarded as vulnerable to spending cuts, including those in the medical imaging, insurance, nursing homes and pharmaceutical industries. Disappointments during the reporting period were concentrated in the financials sector, where we generally avoided companies that we regarded as fundamentally troubled. However, lower-quality bonds from financial firms were among the leaders in the market rebound despite numerous bankruptcies in the sector. We also maintained 4 underweighted exposure to homebuilders due to slumping housing markets, but homebuilders bonds ranked among the rallys better performers. The funds underweight position in the energy sector also detracted from returns when rising commodity prices supported the high yield bonds of energy companies. Finding Opportunities in a Volatile Market Although high yield defaults rose to an annualized rate of more than 12% during the reporting period, bankruptcies of high yield issuers appear to have peaked for the current economic cycle, and we have become more optimistic about market fundamentals. However, the reporting periods rally was robust and prolonged, suggesting that improved underlying financial conditions already have been factored into high yield bond prices. In this changing environment, we recently increased the funds exposure to higher yielding bonds from hospitals, which we regard as stronger prospects than other health care industries, and radio and television broadcasters, which appear healthier to us than newspapers and other types of media companies. In these and other market sectors, we have continued to focus on high yield bond issuers with stable-to-improving balance sheets, positive cash flows and ready access to the capital markets. October 15, 2009 1 Total return includes reinvestment of dividends and any capital gains paid, based upon net asset value per share. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figure provided reflects the absorption of certain fund expenses by The Dreyfus Corporation and the funds shareholder servicing agent pursuant to an agreement in effect through March 31, 2010, at which time it may be extended, modified or terminated. Had these expenses not been absorbed, the funds return would have been lower. 2 SOURCE: BLOOMBERG, L.P.  Reflects reinvestment of dividends and, where applicable, capital gain distributions. On September 25, 2009, the Merrill Lynch U.S. HighYield Master II Constrained Index was renamed the BofA Merrill Lynch U.S. HighYield Master II Constrained Index, (the Index).The Index is an unmanaged performance benchmark composed of U.S. dollar-denominated domestic andYankee bonds rated below investment grade with at least $100 million par amount outstanding and at least one year remaining to maturity. Bonds are capitalization-weighted.Total allocations to an issuer are capped at 2%. The Fund 5 STATEMENT OF INVESTMENTS September 30, 2009 (Unaudited) Coupon Maturity Principal Bonds and Notes139.6% Rate (%) Date Amount ($) Value ($) Advertising1.8% Lamar Media, Gtd. Notes, Ser. B 6.63 8/15/15 570,000 a 524,400 Lamar Media, Gtd. Notes 6.63 8/15/15 4,580,000 a 4,282,300 Automobile Manufacturers.1% Ford Motor, Sr. Unscd. Notes 6.50 8/1/18 220,000 a Automotive, Trucks & Parts1.8% Goodyear Tire & Rubber, Gtd. Notes 8.63 12/1/11 488,000 a 506,300 Goodyear Tire & Rubber, Gtd. Notes 9.00 7/1/15 1,486,000 a 1,549,155 Goodyear Tire & Rubber, Sr. Unscd. Notes 10.50 5/15/16 1,285,000 a 1,400,650 United Components, Gtd. Notes 9.38 6/15/13 1,925,000 a 1,554,438 Chemicals.3% Huntsman International, Gtd. Notes 7.88 11/15/14 795,000 a Commercial & Professional Services7.7% Ceridian, Sr. Unscd. Notes 11.25 11/15/15 10,915,000 a,b 9,837,144 Ceridian, Gtd. Notes 12.25 11/15/15 1,910,000 a 1,633,050 Education Management, Gtd. Notes 8.75 6/1/14 1,642,000 a 1,748,730 Education Management, Gtd. Notes 10.25 6/1/16 4,084,000 a 4,553,660 Ipayment, Gtd. Notes 9.75 5/15/14 2,150,000 a 1,451,250 Iron Mountain, Sr. Sub. Notes 8.38 8/15/21 1,070,000 a 1,107,450 Valassis Communication, Gtd. Notes 8.25 3/1/15 730,000 657,912 6 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs..1% Crown Castle Towers, Ser. 2006-1A, Cl. G 6.80 11/15/36 234,000 a,c Diversified Financial Services8.1% Dow Jones CDX, Pass Thrus Certificates, Ser. 4-T1 8.25 6/29/10 6,713,160 a,c,d 6,889,380 Ford Motor Credit, Sr. Unscd. Notes 7.50 8/1/12 3,450,000 a 3,314,632 Ford Motor Credit, Sr. Unscd. Notes 8.70 10/1/14 1,635,000 a 1,603,152 GMAC, Gtd. Notes 8.00 11/1/31 5,455,000 c 4,445,825 HUB International Holdings, Sr. Sub. Notes 10.25 6/15/15 2,725,000 a,c 2,551,281 Leucadia National, Sr. Unscd. Notes 7.00 8/15/13 510,000 a 518,288 Leucadia National, Sr. Unscd. Notes 7.13 3/15/17 1,380,000 a 1,331,700 Smurfit Kappa Funding, Sr. Sub. Notes 7.75 4/1/15 1,700,000 a 1,504,500 Diversified Metals & Mining1.3% Freeport-McMoRan Cooper & Gold, Sr. Unscd. Notes 8.38 4/1/17 3,235,000 a Electric Utilities13.2% AES, Sr. Unscd. Notes 7.75 10/15/15 5,355,000 a 5,408,550 AES, Sr. Unscd. Notes 8.00 10/15/17 425,000 a 429,781 Edison Mission Energy, Sr. Unscd. Notes 7.00 5/15/17 855,000 a 718,200 Edison Mission Energy, Sr. Unscd. Notes 7.50 6/15/13 2,564,000 a 2,416,570 Energy Future Holdings, Gtd. Notes 10.88 11/1/17 14,450,000 a,b 10,982,000 Mirant North America, Gtd. Notes 7.38 12/31/13 2,735,000 a 2,735,000 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Electric Utilities (continued) NRG Energy, Gtd. Notes 7.25 2/1/14 1,175,000 a 1,157,375 NRG Energy, Gtd. Notes 7.38 1/15/17 5,255,000 a 5,097,350 NV Energy, Sr. Unscd. Notes 8.63 3/15/14 3,467,000 a 3,584,011 Orion Power Holdings, Sr. Unscd. Notes 12.00 5/1/10 1,395,000 a 1,450,800 RRI Energy, Sr. Unscd. Notes 7.63 6/15/14 2,045,000 a 2,016,881 Environmental Control.4% WCA Waste, Gtd. Notes 9.25 6/15/14 1,070,000 a Food & Beverages1.0% SUPERVALUE, Sr. Unscd. Notes 8.00 5/1/16 2,770,000 a Health Care16.9% Bausch & Lomb, Sr. Unscd. Notes 9.88 11/1/15 8,850,000 a 9,314,625 Community Health Systems, Gtd. Notes 8.88 7/15/15 1,440,000 a 1,479,600 Hanger Orthopedic Group, Gtd. Notes 10.25 6/1/14 845,000 a 899,925 HCA, Sr. Unscd. Notes 6.30 10/1/12 4,160,000 a 4,014,400 HCA, Sr. Unscd. Notes 9.00 12/15/14 4,000,000 a 3,923,704 HCA, Scd. Notes 9.25 11/15/16 7,320,000 a 7,585,350 Inverness Medical Innovations, Sr. Notes 7.88 2/1/16 1,465,000 a 1,421,050 Inverness Medical Innovations, Sr. Sub. Notes 9.00 5/15/16 2,640,000 a 2,630,100 LVB Acquisition, Gtd. Notes 11.63 10/15/17 13,654,000 a 14,951,130 8 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Lodging & Entertainment9.4% Ameristar Casinos, Sr. Unscd. Notes 9.25 6/1/14 1,495,000 a,c 1,558,537 Boyd Gaming, Sr. Sub. Notes 6.75 4/15/14 630,000 a 567,000 Boyd Gaming, Sr. Sub. Notes 7.13 2/1/16 1,120,000 a 991,200 Boyd Gaming, Sr. Sub. Notes 7.75 12/15/12 1,180,000 a 1,182,950 Cinemark USA, Gtd. Notes 8.63 6/15/19 2,225,000 a,c 2,311,219 Harrahs Operating, Sr. Scd. Notes 11.25 6/1/17 4,060,000 a,c 4,120,900 Isle of Capri Casinos, Gtd. Notes 7.00 3/1/14 2,359,000 a 2,111,305 MGM Mirage, Gtd. Notes 6.75 4/1/13 1,416,000 a 1,191,210 MGM Mirage, Gtd. Notes 7.50 6/1/16 4,150,000 a 3,237,000 MGM Mirage, Gtd. Notes 8.38 2/1/11 1,084,000 a 1,008,120 MGM Mirage, Sr. Unscd. Notes 11.38 3/1/18 930,000 a,c 878,850 Pennsylvania National Gaming, Sr. Sub. Notes 8.75 8/15/19 1,855,000 a,c 1,868,913 Pokagon Gaming Authority, Sr. Notes 10.38 6/15/14 1,994,000 a,c 2,083,730 Scientific Games International, Sr. Notes 9.25 6/15/19 1,635,000 a,c 1,708,575 Shingle Springs Tribal Group, Sr. Notes 9.38 6/15/15 1,100,000 a,c 797,500 Machinery1.1% Terex, Gtd. Notes 7.38 1/15/14 3,170,000 a Manufacturing1.2% Bombardier, Sr. Unscd. Notes 8.00 11/15/14 1,500,000 a,c 1,545,000 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Manufacturing (continued) RBS Global & Rexnord, Gtd. Notes 9.50 8/1/14 1,705,000 a 1,662,375 Media17.9% Allbritton Communications, Sr. Sub. Notes 7.75 12/15/12 5,235,000 a 4,947,075 CCH II, Sr. Unscd. Notes 10.25 9/15/10 8,800,000 a,e 9,944,000 CCH II, Gtd. Notes 10.25 10/1/13 1,730,000 a,e 1,946,250 Charter Communications, Scd. Notes 10.38 4/30/14 2,030,000 a,b,c,e 2,080,750 Echostar DBS, Gtd. Notes 7.13 2/1/16 6,245,000 a 6,229,387 General Cable, Gtd. Notes 7.13 4/1/17 1,990,000 a 1,960,150 Intelsat Subsidiary Holding, Gtd. Notes 8.88 1/15/15 5,790,000 a,c 5,891,325 Kabel Deutschland, Scd. Notes 10.63 7/1/14 2,093,000 a 2,213,347 LBI Media, Sr. Sub. Notes 8.50 8/1/17 1,930,000 a,c 1,215,900 LIN Television, Gtd. Notes, Ser. B 6.50 5/15/13 1,130,000 a 994,400 LIN Television, Gtd. Notes 6.50 5/15/13 3,645,000 a 3,316,950 Nexstar Broadcasting, Gtd. Notes 7.00 1/15/14 44,000 a 22,220 Nexstar Broadcasting, Gtd. Notes 7.00 1/15/14 134,985 a,c 68,167 Quebecor Media, Sr. Unscd. Notes 7.75 3/15/16 670,000 a 666,650 Quebecor Media, Sr. Unscd. Notes 7.75 3/15/16 4,850,000 a 4,825,750 Sinclair Television Group, Gtd. Notes 8.00 3/15/12 2,851,000 a 2,530,263 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Minerals1.2% Teck Resources, Sr. Scd. Notes 10.25 5/15/16 290,000 a 329,150 Teck Resources, Sr. Scd. Notes 10.75 5/15/19 2,645,000 a 3,088,038 Oil & Gas8.6% ANR Pipeline, Sr. Unscd. Notes 7.00 6/1/25 110,000 a 115,075 Chesapeake Energy, Gtd. Notes 7.00 8/15/14 2,490,000 a 2,421,525 Chesapeake Energy, Gtd. Notes 7.25 12/15/18 725,000 a 688,750 Chesapeake Energy, Gtd. Notes 7.50 9/15/13 920,000 a 918,850 Chesapeake Energy, Gtd. Notes 7.50 6/15/14 1,035,000 a 1,028,531 Chesapeake Energy, Gtd. Notes 9.50 2/15/15 3,285,000 a 3,473,888 Cie Gen Geophysique, Sr. Notes 9.50 5/15/16 1,660,000 a,c 1,763,750 Cimarex Energy, Gtd. Notes 7.13 5/1/17 2,375,000 a 2,220,625 Forest Oil, Sr. Notes 8.50 2/15/14 1,550,000 a,c 1,569,375 North American Energy Alliance, Sr. Scd. Notes 10.88 6/1/16 1,025,000 a,c 1,060,875 PetroHawk Energy, Gtd. Notes 9.13 7/15/13 3,370,000 a 3,479,525 Petrohawk Energy, Sr. Notes 10.50 8/1/14 435,000 a,c 469,800 Petroleos De Venezuela, Gtd. Notes 5.25 4/12/17 3,240,000 1,992,600 Range Resources, Gtd. Notes 7.25 5/1/18 890,000 a 876,650 Range Resources, Gtd. Notes 7.50 10/1/17 800,000 a 800,000 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Oil & Gas (continued) Sabine Pass LNG, Sr. Scd. Notes 7.50 11/30/16 685,000 a 588,244 Packaging & Containers6.1% Aep Industries, Sr. Unscd. Notes 7.88 3/15/13 3,490,000 a 3,367,850 BWAY, Sr. Sub. Notes 10.00 4/15/14 2,930,000 a,c 3,113,125 Norampac, Gtd. Notes 6.75 6/1/13 3,554,000 a 3,447,380 Plastipak Holdings, Sr. Notes 8.50 12/15/15 3,775,000 a,c 3,831,625 Plastipak Holdings, Sr. Notes 10.63 8/15/19 1,095,000 a,c 1,166,175 Solo Cup, Sr. Scd. Notes 10.50 11/1/13 1,610,000 a,c 1,714,650 Paper & Forest Products3.2% Newpage, Sr. Scd. Notes 11.38 12/31/14 3,230,000 a,c 3,189,625 NewPage, Gtd. Notes 12.00 5/1/13 4,900,000 a 2,315,250 Verso Paper Holdings, Gtd. Notes, Ser. B 11.38 8/1/16 3,605,000 a 2,280,163 Verso Paper Holdings, Sr. Scd. Notes 11.50 7/1/14 835,000 a,c 860,050 Pipelines2.6% Dynegy Holdings, Sr. Unscd. Notes 8.38 5/1/16 3,845,000 a 3,614,300 Dynegy Holdings, Sr. Unscd. Notes 8.75 2/15/12 280,000 a 287,000 El Paso, Sr. Unscd. Notes 8.25 2/15/16 1,000,000 a 1,030,000 El Paso, Sr. Unscd. Notes 12.00 12/12/13 1,935,000 a 2,215,575 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Real Estate Investment Trusts1.0% Developers Diversified Realty, Sr. Notes 9.63 3/15/16 1,915,000 1,923,286 Host Hotels & Resorts, Gtd. Notes 7.13 11/1/13 900,000 a 893,250 Retail5.2% Amerigas Partners, Sr. Unscd. Notes 7.25 5/20/15 2,260,000 a 2,214,800 Ferrellgas Partners, Sr. Notes 9.13 10/1/17 1,370,000 a,c 1,417,950 Ferrellgas, Sr. Unscd. Notes 6.75 5/1/14 1,170,000 a 1,118,812 Neiman Marcus Group, Gtd. Notes 10.38 10/15/15 1,072,000 a 921,920 QVC, Sr. Scd. Notes 7.50 10/1/19 1,440,000 a,c 1,449,000 Rite Aid, Gtd. Notes 9.50 6/15/17 3,935,000 a 3,207,025 Rite Aid, Sr. Scd. Notes 10.38 7/15/16 3,835,000 a 3,806,238 Technology6.3% Amkor Technologies, Sr. Notes 9.25 6/1/16 1,455,000 a 1,505,925 First Data, Gtd. Notes 9.88 9/24/15 1,140,000 a 1,047,375 First Data, Gtd. Notes 9.88 9/24/15 3,630,000 a 3,371,362 Sungard Data Systems, Gtd. Notes 9.13 8/15/13 1,000 a 1,015 Sungard Data Systems, Gtd. Notes 10.25 8/15/15 10,260,000 a 10,516,500 Sungard Data Systems, Gtd. Notes 10.63 5/15/15 710,000 a,c 756,150 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Telecommunications20.8% Centennial Cellular Operating, Gtd. Notes 10.13 6/15/13 1,430,000 a 1,480,050 Centennial Communications, Sr. Unscd. Notes 8.13 2/1/14 940,000 a,b 958,800 Centennial Communications, Sr. Unscd. Notes 10.00 1/1/13 3,754,000 a 3,927,622 Crown Castle International, Sr. Unscd. Notes 9.00 1/15/15 2,225,000 a 2,341,813 Digicel Group, Sr. Unscd. Notes 8.88 1/15/15 8,410,000 a,c 7,863,350 Digicel Group, Sr. Unscd. Notes 9.13 1/15/15 2,614,000 a,c 2,457,160 Digicel Group, Sr. Unscd. Notes 12.00 4/1/14 780,000 a,c 873,600 Inmarsat Finance II, Sr. Scd. Notes 10.38 11/15/12 2,475,000 a,b 2,574,000 Inmarsat Finance, Sr. Scd. Notes 7.63 6/30/12 632,000 a 636,740 Intelsat Bermuda, Gtd. Notes 11.25 2/4/17 4,115,000 a,b,c 4,104,713 Intelsat Jackson Holdings, Gtd. Notes 11.25 6/15/16 7,255,000 a 7,799,125 Intelsat, Sr. Unscd. Notes 7.63 4/15/12 845,000 a 823,875 Nordic Telephone Holdings, Sr. Scd. Bonds 8.88 5/1/16 415,000 a,c 431,600 Sprint Capital, Gtd. Notes 6.88 11/15/28 2,275,000 a 1,911,000 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Telecommunications (continued) Telesat Canada, Sr. Unscd. Notes 11.00 11/1/15 2,545,000 a 2,723,150 Telesat Canada, Sr. Sub. Notes 12.50 11/1/17 1,095,000 a 1,171,650 Wind Acquisition Finance, Sr. Notes 11.75 7/15/17 12,485,000 a,c 14,139,263 Wind Acquisition Finance, Sr. Scd. Bonds 10.75 12/1/15 575,000 a,b,c 635,375 Textiles & Apparel2.2% Invista, Sr. Unscd. Notes 9.25 5/1/12 4,405,000 a,c 4,427,025 Levi Strauss & Co., Sr. Unscd. Notes 9.75 1/15/15 1,580,000 a 1,651,100 Transportation.1% Bristow Group, Gtd. Notes 7.50 9/15/17 225,000 a Total Bonds and Notes (cost $369,971,603) Preferred Stocks.0% Shares Value ($) Media Spanish Broadcasting System, Ser. B, Cum. $53.75 (cost $2,256,546) 2,182 a,g The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $252,000) 252,000 f Total Investments (cost $372,480,149) 139.7% Liabilities, Less Cash and Receivables (39.7%) Net Assets 100.0% a Collateral for Revolving Credit and Security Agreement. b Variable rate securityinterest rate subject to periodic change. c Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At September 30, 2009, these securities amounted to $97,542,918 or 35.7% of net assets. d Security linked to a portfolio of debt securities. e Non-income producingsecurity in default. f Investment in affiliated money market mutual fund. g Illiquid security, fair value by management.At the period end, the value of this security amounted to $2,182 or .0008% of net assets.The valuation of this security has been determined in good faith under the direction of the Board of Trustees. Portfolio Summary (Unaudited)  Value (%) Value (%) Corporate Bonds 139.5 Preferred Stocks .0 Money Market Investment .1 Asset/Mortgage-Backed .1  Based on net assets. See notes to financial statements. 16 STATEMENT OF ASSETS AND LIABILITIES September 30, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers 372,228,149 381,140,533 Affiliated issuers 252,000 252,000 Cash 5,532,509 Cash denominated in foreign currencies 60 63 Dividends and interest receivable 10,118,764 Receivable for investment securities sold 202,000 Unrealized appreciation on forward foreign currency exchange contractsNote 4 2,304 Prepaid expenses 20,810 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(a) 220,756 Due to Shareholder Servicing AgentNote 3(b) 15,762 Loan payableNote 2 118,000,000 Payable for investment securities purchased 5,488,126 Interest and loan fees payableNote 2 285,177 Accrued expenses 238,465 Net Assets ($) Composition of Net Assets ($): Paid-in capital 798,711,117 Accumulated undistributed investment incomenet 5,821,003 Accumulated net realized gain (loss) on investments (540,426,114) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 8,914,691 Net Assets ($) Shares Outstanding (unlimited number of $.001 par value shares of Beneficial Interest authorized) 71,487,233 Net Asset Value, per share ($) See notes to financial statements. The Fund 17 STATEMENT OF OPERATIONS Six Months Ended September 30, 2009 (Unaudited) Investment Income ($): Income: Interest 17,211,344 Cash dividends 3,233 Total Income Expenses: Management feeNote 3(a) 1,573,313 Interest expenseNote 2 1,761,442 Shareholder servicing costsNote 3(a,b) 185,434 Professional fees 100,391 Shareholders reports 84,828 Trustees fees and expensesNote 3(c) 61,941 Registration fees 33,334 Custodian feesNote 3(a) 14,541 Miscellaneous 22,586 Total Expenses Lessreduction in management fee and shareholder servicing fees due to undertakingNote 3(a,b) (524,438) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions (6,222,357) Net realized gain (loss) on forward foreign currency exchange contracts (203,525) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (including $80,341 net unrealized appreciation on forward foreign currency exchange contracts) 70,967,362 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 18 STATEMENT OF CASH FLOWS Six Months Ended September 30, 2009 (Unaudited) Cash Flows from Operating Activities ($): Purchases of portfolio securities (164,565,342) Net purchases of short-term portfolio securities 4,981,000 Proceeds from sales of portfolio securities 133,750,592 Interest received 15,101,480 Dividends received 62,489 Interest and loan fees paid (1,750,807) Operating expenses paid (445,975) Paid to The Dreyfus Corporation (1,008,413) Realized loss from foreign exchange contracts transactions (203,525) Cash Flows from Financing Activities ($): Dividends paid (15,012,319) Increase in loan oustanding 34,000,000 Net increase in cash Cash at beginning of period 623,392 Cash and cash denominated in foreign currencies at end of period Reconciliation of Net Increase in Net Assets Resulting from Operations to Net Cash Provided by Operating Activities ($): Net Increase in Net Assets Resulting from Operations 78,442,685 Adjustments to reconcile net increase in net assets resulting from operations to net cash used by operating activities ($): Purchases of portfolio securities (164,565,342) Proceeds from sales of portfolio securities 133,750,592 Net purchases of short-term securities 4,981,000 Increase in interest receivable (859,537) Increase in interest and loan fees payable 10,636 Increase in accrued operating expenses 25,258 Increase in Due to The Dreyfus Corporation and affiliates 40,461 Decrease in prepaid expenses 31,822 Net realized loss on investments and foreign currency transactions 6,425,882 Net unrealized appreciation on investments and foreign currency transactions (70,967,362) Decrease in dividends receivable 59,256 Net amortization of premiums on investments (1,250,327) Realized loss from foreign exchange contracts transactions (203,525) Net Cash Provided by Operating Activities See notes to financial statements. The Fund 19 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended September 30, 2009 Year Ended (Unaudited) March 31, 2009 Operations ($): Investment incomenet 13,901,205 27,206,084 Net realized gain (loss) on investments (6,425,882) (44,920,910) Net unrealized appreciation (depreciation) on investments 70,967,362 (42,032,787) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 207,445,714 292,499,807 End of Period Undistributed investment incomenet 5,821,003 4,787,500 See notes to financial statements. 20 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements and market price data for the funds shares. Six Months Ended Sepember 30, 2009 Year Ended March 31, (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 2.90 4.09 4.72 4.60 4.67 4.76 Investment Operations: Investment incomenet a .19 .38 .34 .33 .37 .45 Net realized and unrealized gain (loss) on investments .91 (1.22) (.63) .17 (.03) (.05) Total from Investment Operations 1.10 (.84) (.29) .50 .34 .40 Distributions: Dividends from investment incomenet (.18) (.35) (.34) (.38) (.41) (.49) Net asset value, end of period 3.82 2.90 4.09 4.72 4.60 4.67 Market value, end of period 3.55 2.45 3.47 4.29 4.04 4.40 Total Return (%) b 53.24 c (20.03) (11.75) 15.99 .94 (10.95) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 3.14 d 3.12 3.94 4.25 3.39 2.52 Ratio of net expenses average net assets 2.71 d 2.71 3.52 3.81 2.98 2.33 Ratio of net investment income to average net assets 11.36 d 10.96 7.64 7.14 7.98 9.50 Portfolio Turnover Rate 39.06 c 48.80 49.38 41.02 54.31 81.52 Net Assets, end of period ($ x 1,000) 273,021 207,446 292,500 337,575 328,627 333,866 Average borrowings outstanding ($ x 1,000) 104,705 94,866 129,549 149,351 135,205 138,099 Weighted average number of fund shares outstanding ($ x 1,000) 71,487 71,487 71,487 71,487 71,487 71,294 Average amount of debt per share ($) 1.46 1.33 1.81 2.09 1.89 1.94 a Based on average shares outstanding at each month end b Calculated based on market value. c Not annualized. d Annualized. See notes to financial statements. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus High Yield Strategies Fund (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified, closed-end management investment company. The funds primary investment objective is to seek high current income. Under normal market conditions, the fund invests at least 65% of its total assets in income securities of U.S. issuers rated below investment grade quality, or unrated income securities that The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon) that serves as the funds investment manager and administrator determines to be of comparable quality. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities excluding short-term investments (other than U.S. Treasury Bills), financial futures, options, swaps and forward currency exchange contracts are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of 22 securities of comparable quality,coupon,maturity and type;indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Trustees, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Trustees.The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers.Short-term investments,excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are priced at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. Investments in swap transactions are valued each business day by an independent pricing service approved by the Board ofTrustees.Swaps are valued by the service by using a swap pricing model which incorporates, among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2009 in valuing the funds investments: Level 1 Level 2Other Level 3 Unadjusted Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Corporate Bonds   Commercial Mortgage-backed   Equity Securities Domestic    Mutual Funds   Other Financial Instruments    Liabilities ($) Other Financial Instruments       See Statement of Investments for industry classification.  Other financial instruments include derivative instruments such as futures, forward foreign currency exchange contracts, swap contracts and options contracts.Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. 24 The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Equity SecuritiesDomestic ($) Balance as of 3/31/2009  Realized gain (loss)  Change in unrealized appreciation (depreciation)  Net purchases (sales)  Transfers in and/or out of Level 3 Balance as of 9/30/2009 (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains or losses arise from changes in the value of assets and liabilities other than investments, resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis.
